Filed 1/28/16 P. v. Thompson CA4/1
                         NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                       COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                     DIVISION ONE

                                             STATE OF CALIFORNIA



THE PEOPLE,                                                         D068458

         Plaintiff and Respondent,
                                                                   (Super. Ct. No. SCN329220)
         v.

CHRISTIAN SEAN THOMPSON,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Carlos O.

Armour, Judge. Affirmed.


         Law Office of Russell S. Babcock and Russell S. Babcock for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Christian Sean Thompson lost legal and physical custody of his son Ronald in

2013 or early 2014. John Griffith, a family law attorney, represented Ronald's mother

during that time. In February and March of 2014, Thompson directed threatening e-mails
to Griffith and voicemails to Griffith's office. These included threats to kill Griffith and

referenced Griffith's family.

       The prosecution charged Thompson with three counts of criminal threats and two

counts of stalking. At the preliminary hearing in February 2015, the court bound

Thompson over on all counts after denying defense motions to dismiss the threat counts

for lack of imminence, the stalking counts for lack of continuous harassment, and to

reduce the offenses to misdemeanors.

       In March 2015, Thompson requested removal of his public defender. The court

relieved the public defender and appointed the alternate public defender (APD). In April

2015, Thompson sought to have the APD relieved, which the court denied. The court

then permitted Thompson to proceed in pro per. A week later, the court granted re-

appointment of the APD at Thompson's request.

       In May 2015, Thompson pleaded guilty to two counts of stalking based on the

facts adduced at the preliminary hearing. In exchange, the District Attorney dismissed

the three counts of criminal threats and would submit on a grant of probation to

Thompson with credit for time served. The District Attorney also agreed to dismiss two

open misdemeanor cases, numbers C327718 and C330867DV. The court granted

Thompson a three-year term of probation, credit-for-time-served of 908 days (454 actual

plus 454 credited), and ordered that he have no contact with the victims for the duration

of probation. The court ordered fines that were deemed satisfied by his credit.

Thompson appeals from the order granting formal probation.




                                              2
                                      DISCUSSION

      Appointed appellate counsel filed a brief summarizing the facts and proceedings

below. He presented no argument for reversal, but asked this court to review the record

for error as mandated by People v. Wende (1979) 25 Cal. 3d 436 (Wende) and Anders v.

California (1967) 386 U.S. 738 (Anders). Counsel advised Thompson of his right to file

a supplemental brief within 30 days of the date of filing of the opening brief. We also

granted Thompson permission to file a brief on his own behalf. More than 30 days

elapsed, and we received no communication from Thompson.

      We have now concluded our independent review of the record and find no

arguable issues. Competent counsel has represented Thompson on this appeal.

                                     DISPOSITION

      The order is affirmed.


                                                                              McINTYRE, J.

WE CONCUR:


McCONNELL, P. J.


HALLER, J.




                                            3